DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Response to Arguments and Amendments
The Applicant throughout the claims have made amendments to the claims. More specifically, the independent claims have been amended to add to the claim limitations:
Language regarding first processor being included within a first integrated circuit of a central processing unit of a first device and second processor being included within a second integrated circuit of a digital signal processing component of the first device, the second integrated circuit being separate from the first integrated circuit and the central processing unit being separate from the digital signal processing component.
This narrows the scope of the claims and adds a change of scope and therefore a new reference may be applied as way of support, although the Examiner believes the same references apply.
With respect to the 35 USC § 103 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly.

35 USC § 103 rejections

Arguments: 

Claims 1 and 11 stand rejected under 35 U.S.C. § 103 as being unpatentable over Basye in view of Techopedia. Applicant respectfully traverses. 

Claim 1, as amended, recites: 
operating a first processor in a first mode associated with first power consumption, the first processor included within a first integrated circuit of a central processing unit of a first device; receiving first audio data representing first audio; 
storing first data representing the first audio in a first buffer component of a second processor, the second processor included within a second integrated circuit of a digital signal processing component of the first device, the second integrated circuit being separate from the first integrated circuit and the central processing unit being separate from the digital signal processing component; 
determining, using a first component of the digital signal processing component, that an audible sound is represented in the first audio data; 
in response to determining an audible sound is represented in the first audio data, operating the first processor in a second mode, the second mode associated with second power consumption that is higher than the first power consumption; 
in response to operating the first processor in the second mode, storing the first data in a second buffer component of the first processor; 
determining, using a second component of the first processor operating in the second mode, that a wakeword is represented in a first portion of the first data stored in the second buffer component; and causing speech processing to be performed, using a third component of the first processor, on the first portion of the first data.

Support for the foregoing recitations can be found at least in, for example, paragraphs [0164]- [0178] as well as FIG. 7 of the originally-filed specification. 
Claim 1 is amended to recite "storing first data representing the first audio in a first buffer component of a second processor." Claim 1 is further amended to recite "storing the first data in a second buffer component of the first processor", as well as an amendment to distinguish "the second integrated circuit being separate from the first integrated circuit and the central processing unit being separate from the digital signal processing component." In addition to conserving the power of the first processor until it is determined that "an audible sound is represented in the first audio data," the system also limits transferring the first data to the buffer of the first processor until the first processor is activated, or operating in the "second mode." 
[1] This transfer of the first data from the buffer component of the second processor to the buffer component of the first processor upon activation of the first processor is a patentable improvement over Basye. 
Page 12 of the Office Action states that "it is interpreted that the first component is still analogous to the audio detection module," with the first component being of the second processor. However, on page 13, the Office Action states "the first processor is still interpreted as the processor within the audio detection module." It was discussed during the Examiner1015110648.1 Interview the incongruity of correlating the audio detection module (first component) with both the second processor and the first processor. The Examiners explained that based on the claim term "associated with," that this was an alleged broad interpretation. Thus, the claims are amended to remove the "associated with" term to distinguish, as found in FIG. 7 below, that the first buffer component (e.g., SD Buffer 720) is a buffer of the second processor (e.g., DSP 112), and the second buffer component (e.g., WW Buffer 560) is a buffer of the first processor (e.g., CPU 114). 
[2] Claim 1 presents a patentable improvement to the general memory buffer module discussed in paragraphs [0017] and [0018] of Basye by reciting the separate first and second buffer components of the second and first processor, respectively, as well as reciting storing the first data in the second buffer in response to operating the first processor in the second power mode. 
[3] For at least these reasons, independent claim 1, as amended, is a patentable improvement of Basye and Techopedia. 
[4] Claim 11 is amended similar to claim 1, and thus, is patentable for at least the same reasons. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the above-mentioned rejections.

III.  General Comments Concerning Dependent Claims 
[5] Each of the rejected dependent claims depends from one of the independent claims discussed above. They are thus patentable for at least the same reasons discussed above, in addition to reasons related to their own recitations. Applicant reserves the right to specifically address the further patentability of the dependent claims in the future. Reconsideration and withdrawal of the rejections against these claims are respectfully requested. 

Examiner response to Argument(s) [as labeled above]:
Applicant's argument has been considered but is not persuasive.
[1]: Applicant notes that “This transfer of the first data from the buffer component of the second processor to the buffer component of the first processor upon activation of the first processor is a patentable improvement over Basye.”
The Examiner acknowledges the clarification in independent claims regarding removing the broad term “associated with”. However, the examiner notes that Basye et al. teaches: “[0018] … if other modules are activated, such as the speech detection module [i.e., associated with second processor (processor of the speech detection module)]108; the speech processing module 110; the application processing module 112; and/or the network interface module 206, the audio input may be stored to a software memory buffer of relatively larger capacity [i.e., first buffer component]”
[2]: Applicant notes that “Claim 1 presents a patentable improvement to the general memory buffer module discussed in paragraphs [0017] and [0018] of Basye by reciting the separate first and second buffer components of the second and first processor, respectively, as well as reciting storing the first data in the second buffer in response to operating the first processor in the second power mode.” 
The Examiner acknowledges the clarification in independent claims regarding addition of language related to the first/second integrated circuits and CPU/DSP components “being separate”. However, the examiner notes that given this change in scope, new references were considered. In summary, Basye et al. teaches: “[0018] … if other modules are activated, such as the speech detection module [i.e., associated with second processor (processor of the speech detection module)]108; the speech processing module 110; the application processing module 112; and/or the network interface module 206, the audio input may be stored to a software memory buffer of relatively larger capacity [i.e., first buffer component]” as mentioned in response to argument [1]. Now, even though Basye et al. does not specify the ICs or CPU/DSP “being separate”, secondary references: Ganong et al. (US-20140274203-A1; Fig. 1D) and Chien et al. (US-20200160179-A1; Fig. 1B) in combination, do teach ICs and DSP/CPU “being separate” which in combination with Basye et al. teaches the claim as amended. 
[3]-[5]: The Examiner respectfully disagrees in regards to the claims being patentable.
Please see detailed claim mapping below:
As to independent claim 1, Basye et al. teaches a computer-implemented method (see ¶ [0008]: “In some current approaches to speech recognition, speech recognition capabilities are allocated among one or more computing devices in a distributed computing environment.”) comprising:
operating a first processor, in a first mode associated with first power consumption, the first processor  (see Figures 1-2 and ¶ 0015, 0023, and 0032] of Basye et al.: “[0015] Turning now to FIG. 1, an illustrative power management subsystem 100 that may be included in a computing device [i.e., first device] is shown. The power management subsystem 100 may include an analog/digital converter 102; a memory buffer module 104; an audio detection module 106; a speech detection module 108; a speech processing module 110; an application processing module 112; and a power management module 120. [0023] The speech detection module 108 may communicate its determination as to whether speech is present in the audio input to the power management module 120. If speech is present in the audio input, the power management module 120 may activate the speech processing module 110 [i.e., first mode interpreted as the deactivated mode; before speech is determined to be present in the audio input].  [0032] The modules of the power management subsystem 100 may be combined or rearranged without departing from the scope of the present disclosure. The functionality of any module described above may be allocated among multiple modules, or combined with a different module. As discussed above, any or all of the modules [e.g.., speech detection module and speech processing module] may be embodied in one or more integrated circuits, one or more general-purpose microprocessors, or in one or more special-purpose digital signal processors or other dedicated microprocessing hardware. [i.e., the first processor is interpreted as the processor associated with the speech processing module]” ); 
receiving first audio data representing first audio (see ¶ [0016]: “The analog/digital converter 102 may receive an audio input from an audio input module 208.”);
storing first data representing the first audio in a first buffer component of a second processor, the second processor included within a second integrated circuit of a digital signal processing component of the first device,  (see Figures 1-2 and ¶ [0015, 0017-0018, 0021 and 0032] of Basye et al.: “[0015] Turning now to FIG. 1, an illustrative power management subsystem 100 that may be included in a computing device [i.e., first device] is shown. The power management subsystem 100 may include an analog/digital converter 102; a memory buffer module 104; an audio detection module 106; a speech detection module 108; a speech processing module 110; an application processing module 112; and a power management module 120. [0017] The memory buffer module 104 may include one or more memory buffers configured to store digital audio input. [0018] However, if other modules are activated, such as the speech detection module [i.e., associated with second processor (processor of the speech detection module)]108; the speech processing module 110; the application processing module 112; and/or the network interface module 206, the audio input may be stored to a software memory buffer of relatively larger capacity [i.e., first buffer component] [0021] …In some embodiments, the speech detection module 108 includes a low-power digital signal processor (or other type of processor) [i.e., digital signal processing component] configured to implement one or more techniques to determine whether the audio input includes speech. In some embodiments, the speech detection module 108 applies voice activity detection (VAD) techniques. [0032] … As discussed above, any or all of the modules [e.g.., speech detection module] may be embodied in one or more integrated circuits, one or more general-purpose microprocessors, or in one or more special-purpose digital signal processors or other dedicated microprocessing hardware [i.e., second processor: processor associated with the speech detection module].”); 
determining, using a first component of the digital signal processing component, that an audible sound is represented in the first audio data (see ¶ [0021]: “The speech detection module 108 may process audio input to determine whether the audio input includes speech. In some embodiments, the speech detection module 108 includes a low-power digital signal processor (or other type of processor) [i.e., digital signal processing component] configured to implement one or more techniques [i.e., first component] to determine whether the audio input [i.e., first audio data] includes speech [i.e., audible sound]. In some embodiments, the speech detection module 108 applies voice activity detection (VAD) techniques. Such techniques may determine whether speech is present in an audio input based on various quantitative aspects of the audio input, such as the spectral slope between one or more frames of the audio input; the energy levels of the audio input in one or more spectral bands; the signal-to-noise ratios of the audio input in one or more spectral bands; or other quantitative aspects. In other embodiments, the speech detection module 108 implements a limited classifier configured to distinguish speech from background noise.”);
in response to determining an audible sound is represented in the first audio data, operating the first processor in a second mode, the second mode associated with second power consumption that is higher than the first power consumption (see ¶ [0010], [0011] and [0044] of Basye et al.: “[0011]: “In some embodiments, one or more of the selectively activated modules are implemented as dedicated hardware (such as an integrated circuit, a digital signal processor or other type of processor) that may be switched from a low-power, deactivated state [i.e., first mode] with relatively lesser functionality, to a high-power, activated state [i.e., second mode] with relatively greater functionality, and vice versa. [0023] The speech detection module 108 may communicate its determination as to whether speech is present in the audio input to the power management module 120. If speech [i.e., audible sound] is present in the audio input [i.e., audio data], the power management module 120 may activate the speech processing module 110 [i.e., second mode interpreted as the activated mode; after speech is determined to be present in the audio input].”); 
in response to operating the first processor in the second mode, storing the first data in a second buffer component of the first processor (see ¶ [0018] of Basye et al.: “The one or more memory buffers of the memory buffer module 104 may include hardware memory buffers, software memory buffers, or both. The one or more memory buffers may have the same capacity, or different capacities. A memory buffer of the memory buffer module 104 may be selected to store an audio input depending on which other modules are activated. For example, if only the audio detection module 106 is active, an audio input may be stored to a hardware memory buffer with relatively small capacity. However, if other modules are activated, such as the speech detection module 108; the speech processing module [i.e., associated with first processor (processor of the speech processing module)] 110; the application processing module 112; and/or the network interface module 206, the audio input may be stored to a software memory buffer of relatively larger capacity [i.e., second buffer component].”); 
determining, using a second component of the first processor operating in the second mode, that a wakeword is represented in a first portion of the first data stored in the second buffer component (see ¶ [0023-0024] of Basye et al.: “[0023] The speech detection module 108 may communicate its determination as to whether speech is present in the audio input to the power management module 120. If speech is present in the audio input, the power management module 120 may activate the speech processing module 110 (alternately, the speech detection module 108 may communicate directly with the speech processing module 110).  […] [0024] The speech processing module 110 may process the audio input to determine whether a keyword is included in the speech. In some embodiments, the speech processing module 110 includes a microprocessor configured to detect a keyword [i.e., second component of the first processor (associated with the speech processing module)] in the speech [i.e., first data, speech associated with audio input], such as a wakeword or sleepword.”); and 
causing speech processing to be performed, using a third component of the first processor, on the first portion of the first data (see ¶ [0025]: “[0025] The speech processing module 110 may be able to separate speech that incidentally includes a keyword from a deliberate utterance of the keyword by determining whether the keyword was spoken immediately before or after one or more other phonemes or words [i.e., third component (technique to separate speech) of first processor (associated with speech processing module)]. For example, if the keyword is "ten," the speech processing module 110 may be able to distinguish the user saying "ten" by itself from the user saying "ten" incidentally as part of the word "Tennessee," the word "forgotten," the word "stent," or the phrase "ten bucks."”).

However, Basye et al. does not explicitly discloses:
the first processor included within a first integrated circuit of a central processing unit of a first device;
the second integrated circuit being separate from the first integrated circuit and the central processing unit being separate from the digital signal processing component;
Ganong et al. does teach:
the first processor included withinsee Figure 1D and ¶ [0072 and 0123]: “According to some embodiments, the at least one first processing stage is performed on a secondary processor (e.g., a relatively low power digital signal processor (DSP) on the mobile device) and the at least one second processing stage is performed on a primary processor (e.g., a main central processing unit (CPU) of the mobile device). In this manner, the secondary processor may be able to dispense with some appreciable percentage of the received acoustic input without having to engage the primary processor, thus conserving power resources and allocating them on an as-needed basis.” and [0123] FIG. 1D illustrates an example configuration of system components internal to a mobile device, such as mobile device 100 illustrated in FIG. 1A. Exemplary system components of a mobile device may include a primary processor 115, a secondary processor 125);
see Figure 1D and ¶ [0072 and 0123] citations as in limitation above. “[0123] FIG. 1D illustrates an example configuration of system components internal to a mobile device, such as mobile device 100 illustrated in FIG. 1A. Exemplary system components of a mobile device may include a primary processor 115, a secondary processor 125);
Basye et al. and Ganong et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Basye et al. to incorporate the teachings of Ganong et al. of  the first processor included within a central processing unit of a first device and the central processing unit being separate from the digital signal processing component which provides the benefit of  conserving power resources and allocating them on an as-needed basis ([0072] of Ganong et al.).

However, Basye et al. in combination with Ganong et al. do not explicitly disclose:
the first processor included within a first integrated circuit of a central processing unit;
the second integrated circuit being separate from the first integrated circuit;

Chien et al. does disclose:
the first processor included within a first integrated circuit of a central processing unit (see Figure 1B and ¶ [0020 and 0023]: “[0020] In one embodiment, the first processor 30 can be implemented by using an integrated circuit, such as a microcontroller, a microprocessor, a digital signal processor, an application specific integrated circuit (ASIC), or a logic circuit. [0023] In one embodiment, the second processor 40 can be implemented by using an integrated circuit, such as a microcontroller, a microprocessor, a digital signal processor, an application specific integrated circuit (ASIC), or a logic circuit. In one embodiment, the computing ability of the first processor 30 is higher than that of the second processor 40”);

the second integrated circuit being separate from the first integrated circuit (see Figure 1B and ¶ [0020 and 0023] citations as in limitation above. Fig. 1B [elements 30 and 40].);
Basye et al. in combination with Ganong et al. and Chien et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Basye et al. in combination with Ganong et al. to incorporate the teachings of Chien et al. of the first processor included within a first integrated circuit of a central processing unit and the second integrated circuit being separate from the first integrated circuit which provides the benefit of greatly reducing the amount of computation required by the second processor. ([0043] of Chien et al.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Basye; Kenneth John et al. (US 20140163978 A1; hereinafter referred to as Basye et al.) and further in view of Ganong, III; William F. et al. (US 20140274203 A1; hereinafter referred to as Ganong et al.) and Chien; Woan-Shiuan et al. (US 20200160179 A1; hereinafter referred to as Chien et al.).
As to independent claim 1, Basye et al. teaches a computer-implemented method (see ¶ [0008]: “In some current approaches to speech recognition, speech recognition capabilities are allocated among one or more computing devices in a distributed computing environment.”) comprising:
operating a first processor, in a first mode associated with first power consumption, the first processor  (see Figures 1-2 and ¶ 0015, 0023, and 0032] of Basye et al.: “[0015] Turning now to FIG. 1, an illustrative power management subsystem 100 that may be included in a computing device [i.e., first device] is shown. The power management subsystem 100 may include an analog/digital converter 102; a memory buffer module 104; an audio detection module 106; a speech detection module 108; a speech processing module 110; an application processing module 112; and a power management module 120. [0023] The speech detection module 108 may communicate its determination as to whether speech is present in the audio input to the power management module 120. If speech is present in the audio input, the power management module 120 may activate the speech processing module 110 [i.e., first mode interpreted as the deactivated mode; before speech is determined to be present in the audio input].  [0032] The modules of the power management subsystem 100 may be combined or rearranged without departing from the scope of the present disclosure. The functionality of any module described above may be allocated among multiple modules, or combined with a different module. As discussed above, any or all of the modules [e.g.., speech detection module and speech processing module] may be embodied in one or more integrated circuits, one or more general-purpose microprocessors, or in one or more special-purpose digital signal processors or other dedicated microprocessing hardware. [i.e., the first processor is interpreted as the processor associated with the speech processing module]” ); 
receiving first audio data representing first audio (see ¶ [0016]: “The analog/digital converter 102 may receive an audio input from an audio input module 208.”);
storing first data representing the first audio in a first buffer component of a second processor, the second processor included within a second integrated circuit of a digital signal processing component of the first device,  (see Figures 1-2 and ¶ [0015, 0017-0018, 0021 and 0032] of Basye et al.: “[0015] Turning now to FIG. 1, an illustrative power management subsystem 100 that may be included in a computing device [i.e., first device] is shown. The power management subsystem 100 may include an analog/digital converter 102; a memory buffer module 104; an audio detection module 106; a speech detection module 108; a speech processing module 110; an application processing module 112; and a power management module 120. [0017] The memory buffer module 104 may include one or more memory buffers configured to store digital audio input. [0018] However, if other modules are activated, such as the speech detection module [i.e., associated with second processor (processor of the speech detection module)]108; the speech processing module 110; the application processing module 112; and/or the network interface module 206, the audio input may be stored to a software memory buffer of relatively larger capacity [i.e., first buffer component] [0021] …In some embodiments, the speech detection module 108 includes a low-power digital signal processor (or other type of processor) [i.e., digital signal processing component] configured to implement one or more techniques to determine whether the audio input includes speech. In some embodiments, the speech detection module 108 applies voice activity detection (VAD) techniques. [0032] … As discussed above, any or all of the modules [e.g.., speech detection module] may be embodied in one or more integrated circuits, one or more general-purpose microprocessors, or in one or more special-purpose digital signal processors or other dedicated microprocessing hardware [i.e., second processor: processor associated with the speech detection module].”); 
determining, using a first component of the digital signal processing component, that an audible sound is represented in the first audio data (see ¶ [0021]: “The speech detection module 108 may process audio input to determine whether the audio input includes speech. In some embodiments, the speech detection module 108 includes a low-power digital signal processor (or other type of processor) [i.e., digital signal processing component] configured to implement one or more techniques [i.e., first component] to determine whether the audio input [i.e., first audio data] includes speech [i.e., audible sound]. In some embodiments, the speech detection module 108 applies voice activity detection (VAD) techniques. Such techniques may determine whether speech is present in an audio input based on various quantitative aspects of the audio input, such as the spectral slope between one or more frames of the audio input; the energy levels of the audio input in one or more spectral bands; the signal-to-noise ratios of the audio input in one or more spectral bands; or other quantitative aspects. In other embodiments, the speech detection module 108 implements a limited classifier configured to distinguish speech from background noise.”);
in response to determining an audible sound is represented in the first audio data, operating the first processor in a second mode, the second mode associated with second power consumption that is higher than the first power consumption (see ¶ [0010], [0011] and [0044] of Basye et al.: “[0011]: “In some embodiments, one or more of the selectively activated modules are implemented as dedicated hardware (such as an integrated circuit, a digital signal processor or other type of processor) that may be switched from a low-power, deactivated state [i.e., first mode] with relatively lesser functionality, to a high-power, activated state [i.e., second mode] with relatively greater functionality, and vice versa. [0023] The speech detection module 108 may communicate its determination as to whether speech is present in the audio input to the power management module 120. If speech [i.e., audible sound] is present in the audio input [i.e., audio data], the power management module 120 may activate the speech processing module 110 [i.e., second mode interpreted as the activated mode; after speech is determined to be present in the audio input].”); 
in response to operating the first processor in the second mode, storing the first data in a second buffer component of the first processor (see ¶ [0018] of Basye et al.: “The one or more memory buffers of the memory buffer module 104 may include hardware memory buffers, software memory buffers, or both. The one or more memory buffers may have the same capacity, or different capacities. A memory buffer of the memory buffer module 104 may be selected to store an audio input depending on which other modules are activated. For example, if only the audio detection module 106 is active, an audio input may be stored to a hardware memory buffer with relatively small capacity. However, if other modules are activated, such as the speech detection module 108; the speech processing module [i.e., associated with first processor (processor of the speech processing module)] 110; the application processing module 112; and/or the network interface module 206, the audio input may be stored to a software memory buffer of relatively larger capacity [i.e., second buffer component].”); 
determining, using a second component of the first processor operating in the second mode, that a wakeword is represented in a first portion of the first data stored in the second buffer component (see ¶ [0023-0024] of Basye et al.: “[0023] The speech detection module 108 may communicate its determination as to whether speech is present in the audio input to the power management module 120. If speech is present in the audio input, the power management module 120 may activate the speech processing module 110 (alternately, the speech detection module 108 may communicate directly with the speech processing module 110).  […] [0024] The speech processing module 110 may process the audio input to determine whether a keyword is included in the speech. In some embodiments, the speech processing module 110 includes a microprocessor configured to detect a keyword [i.e., second component of the first processor (associated with the speech processing module)] in the speech [i.e., first data, speech associated with audio input], such as a wakeword or sleepword.”); and 
causing speech processing to be performed, using a third component of the first processor, on the first portion of the first data (see ¶ [0025]: “[0025] The speech processing module 110 may be able to separate speech that incidentally includes a keyword from a deliberate utterance of the keyword by determining whether the keyword was spoken immediately before or after one or more other phonemes or words [i.e., third component (technique to separate speech) of first processor (associated with speech processing module)]. For example, if the keyword is "ten," the speech processing module 110 may be able to distinguish the user saying "ten" by itself from the user saying "ten" incidentally as part of the word "Tennessee," the word "forgotten," the word "stent," or the phrase "ten bucks."”).

However, Basye et al. does not explicitly discloses:
the first processor included within a first integrated circuit of a central processing unit of a first device;
the second integrated circuit being separate from the first integrated circuit and the central processing unit being separate from the digital signal processing component;
Ganong et al. does teach:
the first processor included withinsee Figure 1D and ¶ [0072 and 0123]: “According to some embodiments, the at least one first processing stage is performed on a secondary processor (e.g., a relatively low power digital signal processor (DSP) on the mobile device) and the at least one second processing stage is performed on a primary processor (e.g., a main central processing unit (CPU) of the mobile device). In this manner, the secondary processor may be able to dispense with some appreciable percentage of the received acoustic input without having to engage the primary processor, thus conserving power resources and allocating them on an as-needed basis.” and [0123] FIG. 1D illustrates an example configuration of system components internal to a mobile device, such as mobile device 100 illustrated in FIG. 1A. Exemplary system components of a mobile device may include a primary processor 115, a secondary processor 125);
see Figure 1D and ¶ [0072 and 0123] citations as in limitation above. “[0123] FIG. 1D illustrates an example configuration of system components internal to a mobile device, such as mobile device 100 illustrated in FIG. 1A. Exemplary system components of a mobile device may include a primary processor 115, a secondary processor 125);
Basye et al. and Ganong et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Basye et al. to incorporate the teachings of Ganong et al. of  the first processor included within a central processing unit of a first device and the central processing unit being separate from the digital signal processing component which provides the benefit of  conserving power resources and allocating them on an as-needed basis ([0072] of Ganong et al.).

However, Basye et al. in combination with Ganong et al. do not explicitly disclose:
the first processor included within a first integrated circuit of a central processing unit;
the second integrated circuit being separate from the first integrated circuit;

Chien et al. does disclose:
the first processor included within a first integrated circuit of a central processing unit (see Figure 1B and ¶ [0020 and 0023]: “[0020] In one embodiment, the first processor 30 can be implemented by using an integrated circuit, such as a microcontroller, a microprocessor, a digital signal processor, an application specific integrated circuit (ASIC), or a logic circuit. [0023] In one embodiment, the second processor 40 can be implemented by using an integrated circuit, such as a microcontroller, a microprocessor, a digital signal processor, an application specific integrated circuit (ASIC), or a logic circuit. In one embodiment, the computing ability of the first processor 30 is higher than that of the second processor 40”);

the second integrated circuit being separate from the first integrated circuit (see Figure 1B and ¶ [0020 and 0023] citations as in limitation above. Fig. 1B [elements 30 and 40].);
Basye et al. in combination with Ganong et al. and Chien et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Basye et al. in combination with Ganong et al. to incorporate the teachings of Chien et al. of the first processor included within a first integrated circuit of a central processing unit and the second integrated circuit being separate from the first integrated circuit which provides the benefit of greatly reducing the amount of computation required by the second processor. ([0043] of Chien et al.).

As to independent claim 11, Basye et al. teaches all the limitations as in claim 1 and further teaches a system comprising:
at least one processor; and
memory including instructions operable to be executed by the at least one processor (see Fig. 2: “processing unit” element 202 and “memory” element 210.) to cause the system to:
[perform the limitations as in claim 1, above]

Regarding claims 2 and 12, Basye et al. teaches:
 wherein the first component is an audio activity detector (see ¶ [0021]: “[0021] The speech detection module [i.e., first component] 108 may process audio input to determine whether the audio input includes speech.”), the method further comprising: 
sending, by the first component to a fourth component of the first processor, second data representing an interrupt that causes the first processor to operate in the second mode (see Fig. 3 (314 “speech present?” [Wingdings font/0xE0] yes [Wingdings font/0xE0] activation of 318 [i.e., interrupt]]) and ¶ [0023] and [0033]: “[0023] The speech detection module [i.e., first component] 108 may communicate its determination [i.e., second data] as to whether speech is present in the audio input to the power management module 120. If speech is present in the audio input, the power management module [i.e., associated with the first component (i.e., speech detection module) and the fourth component: communication bus disclosed in [0033] below] 120 may activate [i.e., interrupt: activation instruction] the speech processing module 110 (alternately, the speech detection module 108 may communicate directly with the speech processing module 110). [0033] Turning now to FIG. 2, a user computing device 200 in which a power management subsystem 100 may be included is illustrated. The user computing device 200 includes a processing unit 202; a non-transitory computer-readable medium drive 204; a network interface module 206; the power management subsystem 100 as shown in FIG. 1; and an audio input module 208, all of which may communicate with one another by way of a communication bus [i.e., fourth component (i.e., communication from first component: speech detection module) to the first processor (processor associated with the speech processing module) through the power management subsystem].”).

Regarding claims 3 and 13, Basye et al. teaches:
wherein the first buffer component is a circular buffer (see ¶  [0018]: “[…] In some embodiments, the memory buffer module 104 includes a ring buffer,[…]”), the method further comprising:
receiving, by the first buffer component, second data (see ¶ [0015], [0018]: [0015]: “The memory buffer module 104 may be in communication with the audio detection module 106; the speech detection module 108; the speech processing module 110; […]”; [0018]: “A memory buffer of the memory buffer module 104 may be selected to store an audio input depending on which other modules are activated.”. Here, similar to previous limitations it is interpreted that the first buffer component is analogous to one of one or more memory buffers and the second data analogous to the activation of high-power state of a module.).; and
sending, by the first buffer component to the second component and based on receiving the second data, the first data (see ¶ [0016]-[0018]: [0016]: “The memory buffer module 104 may be in communication with the audio detection module 106; the speech detection module 108; […]”; [0017]: “The memory buffer module 104 may include one or more memory buffers configured to store digital audio input. The audio input obtained by the audio input module 208 […] may be recorded to the memory buffer module 104. The audio input recorded to the memory buffer module 104 may be accessed by other modules of the power management subsystem 100 for processing by those modules […]”; [0018]: “A memory buffer of the memory buffer module 104 may be selected to store an audio input depending on which other modules are activated.”. Here, similar to previous limitations it is interpreted that the first buffer component is analogous to one of one or more memory buffers, the second component is analogous to the speech processing module, the first data is analogous to the audio input, and the second data analogous to the activation of high-power state of a module processor.).

Regarding claims 5 and 15, Basye et al. teaches:
wherein determining that the wakeword is represented in the first portion of the first data further comprises:
receiving, by the second component, the first data, wherein the first data is associated with a first sampling rate and the second component is a wakeword detector (see ¶ [0020], [0024], and [0028]: [0020]: “[...] Optionally, the power management module 120 (or audio detection module 106) may direct the audio input module 208 to increase its sampling rate (whether measured in frame rate or bit rate) [i.e., first sampling rate; increased sampling rate: first rate] responsive to the audio detection module 106 determining that the audio input [i.e., first data] has an energy level satisfying a threshold.”; [0024] The speech processing module 110 may process the audio input to determine whether a keyword is included in the speech [i.e., associated with first data (i.e., audio input) received and processed in the keyword/wakeword detector of the speech processing module (i.e., second component)]. ;[0028]: “The speech processing module 110 may communicate its determination as to whether a keyword is present [i.e., second component] in the speech to the power management module 120. If the keyword is present in the speech and the keyword is a wakeword,...”.);
determining, by the second component, that the wakeword is not represented in a second portion of the first data, the second component configured to process the first data at a first rate that exceeds the first sampling rate (see ¶ [0020] citation in limitation above (“…may direct the audio input module 208 to increase its sampling rate (whether measured in frame rate or bit rate) [i.e., first rate] responsive to the audio detection module 106 determining that the audio input [i.e., first data] has an energy level satisfying a threshold [i.e., first sampling rate].”) and ¶ [0024]: “The speech processing module 110 may process the audio input to determine whether a keyword is included in the speech. In some embodiments, the speech processing module 110 includes a microprocessor configured to detect a keyword in the speech, such as a wakeword or sleepword.  […]”; [0025] “The speech processing module 110 may be able to separate speech that incidentally includes a keyword from a deliberate utterance of the keyword by determining whether the keyword was spoken immediately before or after one or more other phonemes or words [i.e., second portion of the first data: other phonemes or words different to the keyword/wakeword (see example in the next sentence)]. For example, if the keyword is "ten," the speech processing module 110 may be able to distinguish the user saying "ten" by itself from the user saying "ten" incidentally as part of the word "Tennessee," the word "forgotten," the word "stent," or the phrase "ten bucks."”); and
determining, by the second component, that the wakeword is represented in the first portion of the first data (see ¶ [0010] and [0013]: [0013]: “The speech processing module [i.e., associated with the second component] may determine whether the speech [i.e., first portion of the first data (i.e., audio input)] includes a wakeword,...”).

Regarding claims 6 and 16, Basye et al. teaches:
storing the first audio data in a third buffer component (see Fig. 1 and ¶ [0016]: “The analog/digital converter 102 may receive an audio input from an audio input module 208.”. Here, it is interpreted that since the analog/digital converter 102 is associated with the memory buffer module 104 as shown in Fig. 1, then one of the one or more memory buffers in the memory buffer component [i.e., third buffer component] will receive and store the audio data as mentioned in previous limitation(s).);
sending, by the first component to the first processor, second data representing an interrupt that causes the first processor to operate in the second mode (see ¶ [0023]: “The speech detection module [i.e., first component] 108 may communicate its determination as to whether speech is present in the audio input to the power management module 120. If speech is present in the audio input, the power management module 120 may activate [i.e., activation: second mode] the speech processing module 110 (alternately, the speech detection module 108 may communicate directly with the speech processing module [i.e., first processor: processor associated with the speech processing module] 110).”.); and 
sending, by the first component to the third buffer component, third data causing the third buffer component to output the first audio data (see ¶ [0018] and [0049]: [0018] “[...] In some embodiments, the memory buffer module 104 includes a ring buffer, in which audio input may be recorded and overwritten in the order that it is obtained by the audio input module 208.”; [0049] “[...]the audio input recorded to the memory buffer module [i.e., associated with the third buffer component] 104 may be transmitted over a network via the network interface module 206. […] However, in other embodiments, any or all of the speech detection module [i.e., first component] 108, speech processing module 110, and application processing module 112 process the audio input before providing it to the network interface module 206 to be transmitted over the network 410 to a remote computing device.”).

Regarding claim 7 and 17, Basye et al. teaches:
storing, by a third buffer component of the second processor, the first audio data (see ¶ [0018]: “For example, if only the audio detection module 106 is active, an audio input may be stored to a hardware memory buffer with relatively small capacity. However, if other modules are activated, such as the speech detection module [i.e., associated with the second processor] 108; the speech processing module 110; the application processing module 112; and/or the network interface module 206, the audio input may be stored to a software memory buffer of relatively larger capacity.”);
receiving, by the third buffer component, second data instructing the third buffer component to output the first audio data (see ¶ [0016]-[0018] citations similar to claim 3. Here, similar to previous limitations, it is interpreted that the third buffer component is analogous to one of one or more memory buffers, the first audio data is analogous to the audio input, and the second data analogous to the activation of high-power state of a module processor.);
sending, by the third buffer component, the first audio data to a fourth component of the second processor (see Fig. 1 and ¶ [0016]: “The analog/digital converter 102 may receive an audio input from an audio input module 208. […] The analog/digital converter 102 may be configured to convert analog audio input to digital audio input for processing by the other components of the power management subsystem  [i.e., for example: speech detection module (associated with fourth component)] 100.”; and see ¶ [0020]: “If the audio detection module 106 determines that the obtained audio input has an energy level satisfying an energy level threshold, it may communicate with the power management module 120 to direct the power management module 120 to activate the speech detection module [i.e., associated with the second processor] 108. [...] Optionally, the power management module 120 (or audio detection module 106) may direct the audio input module 208 to increase its sampling rate (whether measured in frame rate or bit rate) responsive to the audio detection module 106 determining that the audio input has an energy level satisfying a threshold.”; and [0021]: “The speech detection module 108 may process [i.e., fourth component associated with the second processor (i.e., second processor associated with the speech detection module)] audio input [i.e., first audio data associated with a first sampling rate] to determine whether the audio input includes speech.”
Here, it is interpreted that since the analog/digital converter 102 is associated with the memory buffer module 104 as shown in Fig. 1, then one of the one or more memory buffers in the memory buffer component [i.e., third buffer component] will receive and store the audio data as mentioned in previous limitation(s).); and
generating, by the fourth component and using the first audio data, the first data (see ¶ [0021] citation as in limitation above and ¶ [0023]: “The speech detection module 108 may communicate its determination [i.e., first data generated by the speech detection module processing of the audio input (i.e., fourth component, as discussed in previous limitation.)] as to whether speech is present in the audio input [i.e., associated with the first audio data: audio input] to the power management module 120. If speech is present in the audio input, the power management module 120 may activate the speech processing module 110 (alternately, the speech detection module 108 may communicate directly with the speech processing module 110). ”).

Regarding claim 8 and 18, Basye et al. teaches:
receiving, by a fourth component of the second processor, the first audio data, the first audio data associated with a first sampling rate; (see ¶ [0020]: “If the audio detection module 106 determines that the obtained audio input has an energy level satisfying an energy level threshold, it may communicate with the power management module 120 to direct the power management module 120 to activate the speech detection module [i.e., associated with the second processor] 108. [...] Optionally, the power management module 120 (or audio detection module 106) may direct the audio input module 208 to increase its sampling rate (whether measured in frame rate or bit rate) responsive to the audio detection module 106 determining that the audio input has an energy level satisfying a threshold.” and [0021]: “The speech detection module 108 may process [i.e., fourth component associated with the second processor (i.e., second processor associated with the speech detection module)] audio input [i.e., first audio data associated with a first sampling rate] to determine whether the audio input includes speech.”).;
generating, by the fourth component and using the first audio data, the first data, the fourth component configured to process the first audio data at a first rate that exceeds the first sampling rate (see ¶ [0021] citation from above limitation and [0023]: “[0023] The speech detection module [i.e., associated with fourth component (associated with second processor)] 108 may communicate its determination as to whether speech is present [i.e., first data] in the audio input [i.e., first audio data associated with a first sampling rate] to the power management module 120. If speech is present in the audio input, the power management module 120 may activate the speech processing module 110 (alternately, the speech detection module 108 may communicate directly with the speech processing module 110).”); and
sending, by the fourth component, the first data to the first buffer component. (see ¶ [0015 and 0018]: “[…] a memory buffer module 104; an audio detection module 106; a speech detection module 108 []; a speech processing module 110; an application processing module 112; and a power management module 120. The memory buffer module 104 may be in communication with the audio detection module 106; the speech detection module 108; the speech processing module 110; the application processing module 112; and a network interface module 206. The power management module 120 may likewise be in communication with audio detection module 106; the speech detection module 108 [i.e., associated with the first buffer component]; the speech processing module 110; the application processing module 112; and the network interface module 206.” [0018] However, if other modules are activated, such as the speech detection module [i.e., fourth component associated with second processor (processor of the speech detection module)]108; the speech processing module 110; the application processing module 112; and/or the network interface module 206, the audio input [i.e., first data] may be stored to a software memory buffer of relatively larger capacity [i.e., first buffer component].”);

Regarding claim 9 and 19, Basye et al. teaches:
operating the first processor in the second mode (see ¶ [0011]: “In some embodiments, one or more of the selectively activated modules are implemented as dedicated hardware (such as an integrated circuit, a digital signal processor or other type of processor) that may be switched from a low-power, deactivated state [i.e., first mode] with relatively lesser functionality, to a high-power, activated state [i.e., second mode] with relatively greater functionality, and vice versa. [0023] The speech detection module 108 may communicate its determination as to whether speech is present in the audio input to the power management module 120. If speech [i.e., audible sound] is present in the audio input [i.e., audio data], the power management module 120 may activate the speech processing module 110 [i.e., second mode interpreted as the activated mode; after speech is determined to be present in the audio input].”);
generating, by a fourth component of the second processor and using second audio data, second data, wherein the fourth component is configured to process the second audio data at a first rate (see ¶ [0018, 0020, and 0023]: “[0018]: “[…] in which audio input may be recorded and overwritten in the order that it is obtained by the audio input module [i.e., overwritten audio input: second audio input] 208.”; [0020]: “[...]In another alternative, the audio detection module 106 may communicate directly with the speech detection module 108 to activate it. Optionally, the power management module 120 (or audio detection module 106) may direct the audio input module 208 to increase its sampling rate (whether measured in frame rate or bit rate) [i.e., first rate]”;”. Here it is interpreted that the second component is still analogous to the speech detection module, the second audio data to the 'overwritten' audio input, the first processor to the processor within the audio detection module, and the second mode/second power consumption (higher than first power consumption) to the high-power state.); “[0023] The speech detection module [i.e., associated with fourth component (associated with second processor)] 108 may communicate its determination as to whether speech is present [i.e., second data] in the audio input [i.e., second audio data associated with a first sampling rate] to the power management module 120. If speech is present in the audio input, the power management module 120 may activate the speech processing module 110 (alternately, the speech detection module 108 may communicate directly with the speech processing module 110).”

operating the first processor in the first mode (see ¶ [0011] citation as in first limitation of current claim: Here, the interpretation is similar to the limitation above but the first mode is interpreted as the low-power state.); and
generating, by the fourth component and using the first audio data, the first data, wherein the fourth component is configured to process the first audio data at a second rate exceeding the first rate (see ¶ [0018, 0020, and 0023] citations as in second limitation of current claim: Here, the interpretation is similar to the limitation above but the audio input [i.e., first audio data] is interpreted as the audio input before the overwritten audio data [i.e., second audio input] the exceeding the first rate portion is interpreted as analogous to the increased sampling rate (whether measured in frame rate or bit rate) [i.e., second rate exceeding the first rate].).

Regarding claims 10 and 20, Basye et al. teaches:
receiving, by the second component, second audio data representing second audio captured while the first processor is operating in the second mode  (see ¶ [0011], [0018], [0020], [0023] and [0044]: [0011]: “[…] selectively activated modules are implemented as dedicated hardware (such as an integrated circuit, a digital signal processor or other type of processor) that may be switched from a low-power, deactivated state with relatively lesser functionality, to a high-power, activated state with relatively greater functionality, and vice versa. ”; [0018]: “[…] in which audio input may be recorded and overwritten in the order that it is obtained by the audio input module 208.”; [0020]: “[...]In another alternative, the audio detection module 106 may communicate directly with the speech detection module 108 to activate it. Optionally, the power management module 120 (or audio detection module 106) may direct the audio input module 208 to increase its sampling rate (whether measured in frame rate or bit rate)”; [0023] The speech detection module 108 may communicate its determination as to whether speech is present in the audio input to the power management module 120. If speech is present in the audio input, the power management module 120 may activate the speech processing module 110 [i.e., first mode interpreted as the deactivated mode; before speech is determined to be present in the audio input].  [0044]: “Turning now to FIG. 3, an illustrative routine 300 is shown in which modules of the power management subsystem 100 may be selectively activated for processing an audio input. […].”. 
Here it is interpreted that the second component is analogous to the wakeword detection technique within the speech processing module, the second audio data to the 'overwritten' audio input, the first processor to the processor associated to the speech processing module, and the second mode/second power consumption (higher than first power consumption) to the activated/high-power state.);
processing, by the second component, the second audio data at a first rate (see ¶ [0011], [0018], [0020], [0023] and [0044] citations from limitation above: Here it is interpreted that the second component is analogous to the wakeword detection technique within the speech processing module, the second audio data to the 'overwritten' audio input, and the first rate to the sampling rate.);
receiving, by the second component, the first data representing the first audio captured while the first processor is operating in the first mode (see ¶ [0023]: “The speech detection module 108 may communicate its determination as to whether speech is present in the audio input to the power management module 120. If speech is present in the audio input, the power management module 120 may activate the speech processing module 110 [i.e., first mode interpreted as the deactivated mode; before speech is determined to be present in the audio input] (alternately, the speech detection module 108 may communicate directly with the speech processing module 110).  Here, interpretation is similar to above limitation where the second component is analogous to the wakeword detection technique within the speech processing module, which receives communications from the audio detection module (i.e., audio input which is considered as the first audio; before being overwritten). Additionally, it is interpreted that the first mode is analogous to the low-power state); and
processing, by the second component, the first data at a second rate that exceeds the first rate (see ¶ [0011], [0018], [0020], [0023] and [0044] citations from limitation above: Here it is interpreted that the second component is analogous to the wakeword detection technique within the speech processing module, the first data to the original audio input (received before the overwritten data), and the second rate / sampling rate exceeding the first rate analogous to the “increase sampling rate (whether measured in frame rate or bit rate)”.).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Basye; Kenneth John et al. (US 20140163978 A1; hereinafter referred to as Basye et al.) in combination with Ganong, III; William F. et al. (US 20140274203 A1; hereinafter referred to as Ganong et al.) and Chien; Woan-Shiuan et al. (US 20200160179 A1; hereinafter referred to as Chien et al.) as applied in claims 1 and 11 above, and further in view of Wang, Rui et al (US 10304475 B1; hereinafter referred to as Wang et al.). 

Regarding claims 4 and 14, Basye et al. in combination with Ganong et al. and Chien et al. teach all of the limitations as in claims 1 and 11, above. 
Basye et al. further teaches a method further comprising:
receiving, by a fourth component of the second processor, the first audio data including a first portion that is associated with a first microphone and a second portion that is associated with a second microphone (see Figs. 1-3, and ¶ [0033], [0040] and [0047]: [0040] : “[0033] Turning now to FIG. 2, a user computing device 200 in which a power management subsystem 100 may be included is illustrated. The user computing device 200 includes a processing unit 202; a non-transitory computer-readable medium drive 204; a network interface module 206; the power management subsystem 100 as shown in FIG. 1; and an audio input module 208, all of which may communicate with one another by way of a communication bus [i.e., fourth component]. [0040] The audio input module 208 may include an audio input device, such as a microphone or array of microphones, whether analog or digital. The microphone or array of microphones may be implemented as a directional microphone or directional array of microphones. In some embodiments, the audio input module 208 receives audio and provides the audio to the power management subsystem 100 for processing, substantially as discussed above with respect to FIG. 1. ”; [0047]: “Returning to block 314, if the speech detection module 108 determines that the audio input includes speech, the power management module 120 may activate the speech processing module 110 at block 318. As discussed above, the speech processing module 110 may determine whether a wakeword is present in the speech at block 320.”. Here, the first and second portion of the audio input (i.e., first audio data) is interpreted as a segment of the audio input (e.g., wakeword(s)) received by the audio input module by its array of microphones (one or more microphones) which is eventually received by the speech detection module. Also, the fourth component is interpreted as associated with the communication bus which is connected to both the audio input module and the power management subsystem (i.e., including the second processor: associated with the speech detection module).);

However, Basye et al.  in combination with Ganong et al. and Chien et al. do not explicitly teach 
determining, by the fourth component based on at least the first portion and the second portion, a plurality of audio signals comprising:
the first data corresponding to a first direction, and
second data corresponding to a second direction
determining a first signal quality metric value corresponding to the first data;
determining a second signal quality metric value corresponding to the second data;
determining that the first signal quality metric value indicates a higher signal quality than the second signal quality metric value;
sending, by the fourth component to the first buffer component, the first data.

Wang et al. does teach wherein:
determining, by the fourth component based on at least the first portion and the second portion, a plurality of audio signals (see Fig. 7A Col 2, lines 49-67 and Col. 12, lines 54-67 and Col. 13, lines 9-22: “The device [i.e., fourth component: processing device communicating with audio input (i.e., microphone array, 102)], recognizing the wakeword “Alexa” [i.e., first portion] would understand the subsequent audio (in this example, “play some music” [i.e., second portion]) to include a command of some sort and would send audio data corresponding to that subsequent audio (as well as potentially to the wakeword and some buffered audio prior to the wakeword) to a remote device (or maintain it locally) to perform speech processing on that audio to determine what the command is for execution. […] (71) At a first time period, audio signals from the microphone array 102 may be processed as described above using a first set of weights for the filters 122. Then, the error E 136 associated with that first time period may be used to calculate a new set of weights for the filters 122, where the new set of weights is determined using the step size calculations described above.  […] (73) The estimated non-noise (e.g., output) audio signal E 136 may be processed by a synthesis filterbank 128 which converts the signal 136 into time-domain beamformed audio data Z 150 which may be sent to a downstream component for further operation. As illustrated in FIG. 6, there may be one component audio signal E 136 for each beam, thus for B beams there may be B audio signals E 136 [i.e., plurality of signals]. Similarly, there may be one stream of beamformed audio data Z 150 for each beam, thus for B beams there may be B beamformed audio signals B 150.”) comprising:
 the first data corresponding to a first direction (see Col 13, lines 19-23: “For example, a first beamformed audio signal may correspond to a first beam and to a first direction, a second beamformed audio signal may correspond to a second beam and to a second direction, and so forth.”), and
second data corresponding to a second direction (see Col 13, lines 19-23: “For example, a first beamformed audio signal may correspond to a first beam and to a first direction, a second beamformed audio signal may correspond to a second beam and to a second direction, and so forth.”);
determining a first signal quality metric value corresponding to the first data (see ¶ Col 4, lines 48-50: “The device 100 may then process (176) first audio data for the first beam using a first trained model to determine a first score.”);
determining a second signal quality metric value corresponding to the second data (see Col 4, lines 62-64: “The device 100 may also process (178) second audio data for the second beam using a second trained model to determine a second score.);
determining that the first signal quality metric value indicates a higher signal quality than the second signal quality metric value (see Col 5, lines 23-29: “Based on the first and/or second scores, the device 100 may detect ( 180) that the trigger word or portion thereof is represented in one or both of the first beam and/or second beam. The first beam may represent the trigger word/portion thereof more strongly than the second beam (the strength of which may correspond to the first score relative to the second score)”)
sending, by the fourth component to the first buffer component, the first data (see Fig. 7A (Synthesis filter bank 128 and Buffer 702), Col. 13, lines 9-22 and Col 20, lines 14-28: “(73) The estimated non-noise (e.g., output) audio signal E 136 may be processed by a synthesis filterbank 128 which converts the signal 136 into time-domain beamformed audio data Z 150 which may be sent to a downstream component for further operation [e.g., buffer 702 in Fig. 7A]. […] (105) Once the decision block 740 determines that a beam includes a best representation of a trigger word portion (which may include the entire trigger word) it may send a beam indicator 745 (which may simply be the number of the beam that includes the trigger word, e.g., “7”) to the beam switch 704. The beam switch 704 inputs the beamformed audio data corresponding to each beam (after being held by a buffer 702 to account for any time delays of processing by the feature extractor 720, trigger scorer 730, and decision block 740) and the beam indicator 745.”).

Basye et al. in combination with Ganong et al. and Chien et al. and Wang et al. are both considered to be analogous to the claimed invention because they are in the same field of endeavor in speech processing systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Basye et al. in combination with Ganong et al. and Chien et al. to incorporate the teachings of Wang et al. of disclosing determining, by the fourth component based on at least the first portion and the second portion, a plurality of audio signals; first and second data corresponding to a first and second direction, respectively; determining a first and second signal quality metric value (i.e., confidence score) corresponding to the first and second data, respectively; determining that the first signal quality metric value (i.e., confidence score) indicates a higher signal quality (i.e., stronger confidence score) than the second signal quality metric value; and sending, by the fourth component to the first buffer component, the first data which provides the benefit of improving wakeword detection, trigger word detection, and speech processing performance  (Col. 4, lines 1-6 of Wang, Rui et al (US 10304475 B1)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
08/23/2022